Reasons for Allowance
Claims 1-3, 6-7, 15-17, and 20 are allowable. The following is an examiner’s statement of reasons for allowance:

Claim Eligibility
	The newly amended claims include additional elements that are sufficient to amount to significantly more than the judicial exception and are also allowable over prior art. Claims 1-3, 6-7, 15-17, and 20, as amended, recites limitations that are sufficient to overcome 35 USC §101.
	
Non-Obviousness
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention. Claims 1-3, 6-7, 15-17, and 20 are allowable as follows:

	The prior art neither anticipates nor fairly and reasonably renders obvious the computer-implemented method of claim 1, comprising the steps of: receiving an electronic message comprising a natural language input; processing the electronic message with a natural language processing model; identifying, based on the processing of the electronic message with the natural language processing model, a shopping task and a plurality of items associated with that shopping task; adding the plurality of items to an electronic shopping list; sending, via a distributed computing network, a first API call to a first item and location database associated with a first store; determining, based on the first API call, that a first subset of the plurality of items is available for purchase at the first store; determining, based on the first API call, a location of each of the items in the first subset at the first store; arranging, in a first order based on the determined location of each of the items in the first subset, the first subset of the plurality of items in the electronic shopping list beneath a displayed identity of the first store; determining that a second subset of the plurality of items is not available for purchase at the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; determining a location of a computing device associated with the electronic shopping list in the first store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device.  

	Goulert (US 9595062 B2), hereinafter Goulert, discloses receiving a shopping list containing one or more items, determining the location of products within a particular store, and arranging the shopping list in a first order based on the location of each item within the store. However, Goulert does not disclose or reasonably suggest determining that a second subset of the plurality of items is not available for purchase at the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; determining a location of a computing device associated with the electronic shopping list in the first store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device. 

	Target (NPL, see previous 892) teaches determining the location of an item on a shopping list within a store, but does not specifically teach receiving an electronic message comprising a natural language input; processing the electronic message with a natural language processing model; identifying, based on the processing of the electronic message with the natural language processing model, a shopping task and a plurality of items associated with that shopping task; adding the plurality of items to an electronic shopping list; sending, via a distributed computing network, a first API call to a first item and location database associated with a first store; determining, based on the first API call, that a first subset of the plurality of items is available for purchase at arranging, in a first order based on the determined location of each of the items in the first subset, the first subset of the plurality of items in the electronic shopping list beneath a displayed identity of the first store; determining that a second subset of the plurality of items is not available for purchase at the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; determining a location of a computing device associated with the electronic shopping list in the first store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device.

	Each of these references fail to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination. Therefore, at least for the combination of the first and second orderings of first and second subsets of a plurality of items at a first and second store, wherein the second plurality is determined to not be available at the first store, and further that the first subset is placed in a third order based on item proximity to a computing device whose locations has been determined within a first store, the claims are allowable over prior art.
At least for their dependence upon allowable claims 1, and 15, claims 2-3, 6-7, and 16-7 and 20 recite subject matter allowable for sustainably similar reasons to claims 1 and 15, and are allowable over prior art.

Prior Art
	Relevant patents and patent publications similarly fails to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination.
sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device. 

	Ouimet et al (US 20130066740 A1), hereinafter Ouimet, discloses a user adding products to a shopping list using natural language descriptions, a database containing item and location information, displaying a first subset of the plurality of items on the shopping list available for purchase at a first and second stores, as well as the presentation of items on the shopping list in an order based on the location of each item in the store, and that the arranged items may be listed beneath a displayed identity/name of the store [Figure 22]. However, Ouimet does not teach sending, via a distributed computing network, a first API call to a first item and location database associated with a first store; determining, based on the first API call, that a first subset of the plurality of items is available for purchase at the first store; determining that a second subset of the plurality of items is not available for purchase at the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; determining a location of a computing device associated with the electronic shopping list in the first store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device. 



	References such as Bassemir et al (US 20140195374 A1), hereinafter Bassemir, and Blass (US 20160292775 A1), hereinafter Blass, the ordering of a shopping list based on user proximity to products in a store, but fail to disclose or reasonably suggest at least receiving an electronic message comprising a natural language input; processing the electronic message with a natural language processing model; determining that a second subset of the plurality of items is not available for purchase at the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; and arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store.
	Furthermore, it would not have been obvious to combine separate references teaching an initial (“first order”, “second order”) ordering of lists of items located at store by their in-store location, with references teaching the determination of a subset of a shopping list being unavailable a first store, but available at a second store, with 

	Non-patent literature similarly fails to disclose or render obvious the combination of limitations in the independent claims, alone or in obvious combination.
HEB (NPL, 2015 – see attached), Bhattacharya et al (NPL, 2012 – see attached), Ryan (NPL, 2014 –see attached), and Eckert (NPL, 2018 –see attached) each teach the building of an electronic shopping list, wherein the list is ordered based on the location of products within the store, but does not teach or reasonably suggest at least sending, via a distributed computing network, a first API call to a first item and location database associated with a first store; determining that a second subset of the plurality of items is not available for purchase at the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; determining a location of a computing device associated with the electronic shopping list in the first store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device.

SawTooth (NPL, 2016- see attached) discloses the determination of availability and unavailability of items on a shopping list at a plurality of stores, but does not teach or reasonably suggest at least receiving an electronic message comprising a natural language input; processing the electronic message with a natural language processing model;  ; sending, via a distributed computing network, a first API call to a first item and location database associated with a first store; determining, based on the first API call, a location of each of the items in the first subset at the first store; arranging, in a first order based on the determined location of each of the items in the first subset, the first subset of the plurality of items in the electronic shopping list beneath a displayed identity of the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store; determining a location of a computing device associated with the electronic shopping list in the first store; and arranging the first subset of the plurality of items in a third order in the electronic shopping list based on the location of each of the items in the first subset relative to the determined location of the computing device.
Pradhan et al (NPL, 2012 – see attached) teaches the dynamic rearrangement/rerouting of a shopping list of items based on user device locations. The reference further teaches the determination of unavailability of items on a shopping list at a first store, but does not teach or reasonably suggest at least sending, via a distributed computing network, a first API call to a first item and location database associated with a first store; arranging, in a first order based on the determined location of each of the items in the first subset, the first subset of the plurality of items in the electronic shopping list beneath a displayed identity of the first store; sending, via the distributed computing network, a second API call to a second item and location database associated with a second store; determining, based on the second API call, that the second subset of the plurality of items is available for purchase at the second store; determining, based on the second API call, a location of each of the items in the second subset at the second store; and arranging, in a second order based on the determined location of each of the items in the second subset, the second subset of the plurality of items in the electronic shopping list beneath a displayed identity of the second store.

While references such as the most relevant prior art, cited above, teach aspects of the limitations in the independent claims, there is not a combination of references that would have been obvious to combine, which would teach the limitations of the Independent Claims 1 and 15. Wherein the relevant prior art, and the totality of prior art, do not anticipate or render obvious the combination of limitations as a whole, claims 1 and 15 are allowable over prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOSEPH SULLIVAN whose telephone number is (571)272-9736.  The examiner can normally be reached on Mon - Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.J.S./Examiner, Art Unit 3625       
                                                                                                                                                                                                 /MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625